DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 5/29/2020 are accepted.

Allowable Subject Matter
Claims 1-4, 6-17, and 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 15, although the closest prior art of record (such as Huang et al., (US 20150288704 A1), Blom et al., (US 8645680 B2), Uusitalo et al., (US 20050063544 A1), and Wu et al., (US 20180337782 A1)) teaches A method of a communication device of requesting data of a destination network node via at least one intermediate node in a service chain; comprising: acquiring a secret session key configured to subsequently verify authenticity of requested data and first seed data to be used by the at least one intermediate node.
However, none of the prior art, alone or in combination teaches and the destination node to generate the secret session key; transmitting a data request, an indication of the service chain to be traversed, and the first seed data to a next-hop in the service chain; receiving in response to the transmitted data request, the requested data having been provided with an indication of authenticity by the next-hop node; and verifying the authenticity of the received requested data using the acquired secret session key, wherein the received requested data is considered authenticated when verified in view of other limitations of the independent claims.
Regarding Claims 4 and 19, although the closest prior art of record (such as Huang et al., (US 20150288704 A1), Blom et al., (US 8645680 B2), Uusitalo et al., (US 20050063544 A1), and Wu et al., (US 20180337782 A1)) teaches A method of a communication device of requesting data of a destination network node via at least one intermediate node in a service chain; comprising: acquiring a secret session key configured to subsequently verify authenticity of requested data and first seed data to be used by the at least one intermediate node.
However, none of the prior art, alone or in combination teaches and the destination node to generate the secret session key; transmitting a data request, an indication of the service chain to be traversed, and the first seed data to a next-hop in the service chain; receiving in response to the transmitted data request, the requested data having been provided with an indication of authenticity by the next-hop node; and verifying the authenticity of the received requested data using the acquired secret session key, wherein the received requested data is considered authenticated when verified in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497